Exhibit 10.1

SYMYX TECHNOLOGIES, INC. 1997 STOCK PLAN

RESTRICTED STOCK UNIT AGREEMENT


1.             ISSUANCE OF UNITS.  SYMYX TECHNOLOGIES, INC., A DELAWARE
CORPORATION (THE “COMPANY”), HEREBY ISSUES TO THE GRANTEE (THE “GRANTEE”) NAMED
IN THE NOTICE OF RESTRICTED STOCK UNIT AWARD (THE “NOTICE”) AN AWARD (THE
“AWARD”) OF THE TOTAL NUMBER OF RESTRICTED STOCK UNITS AWARDED SET FORTH IN THE
NOTICE (THE “UNITS”), SUBJECT TO THE NOTICE, THIS RESTRICTED STOCK UNIT
AGREEMENT (THE “AGREEMENT”) AND THE TERMS AND PROVISIONS OF THE COMPANY’S 1997
STOCK PLAN, AS AMENDED FROM TIME TO TIME (THE “PLAN”), WHICH IS INCORPORATED
HEREIN BY REFERENCE.  UNLESS OTHERWISE DEFINED HEREIN, THE TERMS DEFINED IN THE
PLAN SHALL HAVE THE SAME DEFINED MEANINGS IN THIS AGREEMENT.


2.             TRANSFER RESTRICTIONS.  THE UNITS MAY NOT BE TRANSFERRED IN ANY
MANNER OTHER THAN BY WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION.


3.             CONVERSION OF UNITS AND ISSUANCE OF SHARES.


(A)           GENERAL.  SUBJECT TO SECTION 3(B), UPON THE VESTING OF A UNIT, ONE
SHARE OF COMMON STOCK SHALL BE ISSUABLE FOR EACH UNIT THAT VESTS ON A PARTICULAR
DATE (THE “SHARES”), SUBJECT TO THE TERMS AND PROVISIONS OF THE PLAN AND THIS
AGREEMENT.  THEREAFTER, THE COMPANY WILL TRANSFER SUCH SHARES TO THE GRANTEE
UPON SATISFACTION OF ANY REQUIRED TAX OR OTHER WITHHOLDING OBLIGATIONS.  ANY
FRACTIONAL UNIT REMAINING AFTER THE AWARD IS FULLY VESTED SHALL BE DISCARDED AND
SHALL NOT BE CONVERTED INTO A FRACTIONAL SHARE.


(B)           DELAY OF CONVERSION.  THE CONVERSION OF THE UNITS TO COMMON STOCK
UPON THE VESTING OF A UNIT SHALL BE DELAYED IN THE EVENT THE COMPANY REASONABLY
ANTICIPATES THAT THE ISSUANCE OF COMMON STOCK WOULD CONSTITUTE A VIOLATION OF
FEDERAL SECURITIES LAWS OR OTHER APPLICABLE LAW. IF THE CONVERSION OF THE UNITS
TO COMMON STOCK IS DELAYED BY THE PROVISIONS OF THIS SECTION 3(B), THE
CONVERSION OF THE UNITS TO COMMON STOCK SHALL OCCUR AT THE EARLIEST DATE AT
WHICH THE COMPANY REASONABLY ANTICIPATES ISSUING THE COMMON STOCK WILL NOT CAUSE
A VIOLATION OF FEDERAL SECURITIES LAWS OR OTHER APPLICABLE LAW.  FOR PURPOSES OF
THIS SECTION 3(B), THE ISSUANCE OF COMMON STOCK THAT WOULD CAUSE INCLUSION IN
GROSS INCOME OR THE APPLICATION OF ANY PENALTY PROVISION OR OTHER PROVISION OF
THE CODE IS NOT CONSIDERED A VIOLATION OF APPLICABLE LAW.


(C)           DELAY OF ISSUANCE OF SHARES.  THE COMPANY SHALL HAVE THE AUTHORITY
TO DELAY THE ISSUANCE OF ANY SHARES OF COMMON STOCK UNDER THIS SECTION 2 TO THE
EXTENT IT DEEMS NECESSARY OR APPROPRIATE TO COMPLY WITH SECTION 409A(A)(2)(B)(I)
OF THE CODE (RELATING TO PAYMENTS MADE TO CERTAIN “KEY EMPLOYEES” OF CERTAIN
PUBLICLY-TRADED COMPANIES); IN SUCH EVENT, ANY SHARES OF COMMON STOCK TO WHICH
THE GRANTEE WOULD OTHERWISE BE ENTITLED DURING THE SIX (6) MONTH PERIOD
FOLLOWING THE DATE THE GRANTEE CEASES TO BE A SERVICE PROVIDER WILL BE ISSUED ON
THE FIRST BUSINESS DAY FOLLOWING THE EXPIRATION OF SUCH SIX (6) MONTH PERIOD.

1


--------------------------------------------------------------------------------





4.             CHANGE IN CONTROL.


(A)           NOTWITHSTANDING SECTION 14 OF THE PLAN, IN THE EVENT OF A CHANGE
IN CONTROL, THE AWARD SHALL AUTOMATICALLY BECOME FULLY VESTED WITH RESPECT TO
ALL OF THE UNITS AT THE TIME REPRESENTED BY THE AWARD, IMMEDIATELY PRIOR TO THE
SPECIFIED EFFECTIVE DATE OF SUCH CHANGE IN CONTROL, PROVIDED THAT THE GRANTEE
HAS NOT CEASED TO BE A SERVICE PROVIDER PRIOR TO SUCH DATE.  EFFECTIVE UPON THE
CONSUMMATION OF A CHANGE IN CONTROL, THE AWARD SHALL TERMINATE.  ]


(B)           “CHANGE IN CONTROL” MEANS THE OCCURRENCE OF ANY CHANGE IN
OWNERSHIP OF THE COMPANY, CHANGE IN EFFECTIVE CONTROL OF THE COMPANY, OR CHANGE
IN THE OWNERSHIP OF A SUBSTANTIAL PORTION OF THE ASSETS OF THE COMPANY, APPLIED
IN A MANNER CONSISTENT WITH THOSE TERMS AS DEFINED IN CODE SECTION
409A(A)(2)(A)(V), THE REGULATIONS THEREUNDER, AND ANY OTHER PUBLISHED
INTERPRETIVE AUTHORITY, AS ISSUED OR AMENDED FROM TIME TO TIME.


5.             RIGHT TO SHARES.  THE GRANTEE SHALL NOT HAVE ANY RIGHT IN, TO OR
WITH RESPECT TO ANY OF THE SHARES (INCLUDING ANY VOTING RIGHTS OR RIGHTS WITH
RESPECT TO DIVIDENDS PAID ON THE COMMON STOCK) ISSUABLE UNDER THE AWARD UNTIL
THE AWARD IS SETTLED BY THE ISSUANCE OF SUCH SHARES TO THE GRANTEE.


6.             TAXES.


(A)           TAX LIABILITY.  THE GRANTEE IS ULTIMATELY LIABLE AND RESPONSIBLE
FOR ALL TAXES OWED BY THE GRANTEE IN CONNECTION WITH THE AWARD, REGARDLESS OF
ANY ACTION THE COMPANY OR ANY PARENT OR SUBSIDIARY OF THE COMPANY TAKES WITH
RESPECT TO ANY TAX WITHHOLDING OBLIGATIONS THAT ARISE IN CONNECTION WITH THE
AWARD.  NEITHER THE COMPANY NOR ANY PARENT OR SUBSIDIARY OF THE COMPANY MAKES
ANY REPRESENTATION OR UNDERTAKING REGARDING THE TREATMENT OF ANY TAX WITHHOLDING
IN CONNECTION WITH THE GRANT OR VESTING OF THE AWARD OR THE SUBSEQUENT SALE OF
SHARES SUBJECT TO THE AWARD.  THE COMPANY DOES NOT COMMIT AND IS UNDER NO
OBLIGATION TO STRUCTURE THE AWARD TO REDUCE OR ELIMINATE THE GRANTEE’S TAX
LIABILITY.


(B)           PAYMENT OF WITHHOLDING TAXES.  PRIOR TO ANY EVENT IN CONNECTION
WITH THE AWARD (E.G., VESTING) THAT THE COMPANY DETERMINES MAY RESULT IN ANY TAX
WITHHOLDING OBLIGATION, WHETHER UNITED STATES FEDERAL, STATE, LOCAL OR NON-U.S.,
INCLUDING ANY EMPLOYMENT TAX OBLIGATION (THE “TAX WITHHOLDING OBLIGATION”), THE
GRANTEE MUST ARRANGE FOR THE SATISFACTION OF THE MINIMUM AMOUNT OF SUCH TAX
WITHHOLDING OBLIGATION IN A MANNER ACCEPTABLE TO THE COMPANY.


(I)            BY SHARE WITHHOLDING.  THE GRANTEE AUTHORIZES THE COMPANY TO,
UPON THE EXERCISE OF ITS SOLE DISCRETION, WITHHOLD FROM THOSE SHARES ISSUABLE TO
THE GRANTEE THE WHOLE NUMBER OF SHARES SUFFICIENT TO SATISFY THE MINIMUM
APPLICABLE TAX WITHHOLDING OBLIGATION.  THE GRANTEE ACKNOWLEDGES THAT THE
WITHHELD SHARES MAY NOT BE SUFFICIENT TO SATISFY THE GRANTEE’S MINIMUM TAX
WITHHOLDING OBLIGATION.  ACCORDINGLY, THE GRANTEE AGREES TO PAY TO THE COMPANY
OR ANY PARENT OR SUBSIDIARY OF THE COMPANY AS SOON AS PRACTICABLE, INCLUDING
THROUGH ADDITIONAL PAYROLL WITHHOLDING, ANY AMOUNT OF THE TAX WITHHOLDING
OBLIGATION THAT IS NOT SATISFIED BY THE WITHHOLDING OF SHARES DESCRIBED ABOVE.


(II)           BY SALE OF SHARES.  UNLESS THE GRANTEE DETERMINES TO SATISFY THE
TAX WITHHOLDING OBLIGATION BY SOME OTHER MEANS IN ACCORDANCE WITH CLAUSE (III)
BELOW, THE GRANTEE’S ACCEPTANCE OF THIS AWARD CONSTITUTES THE GRANTEE’S
INSTRUCTION AND AUTHORIZATION TO THE COMPANY AND ANY BROKERAGE FIRM DETERMINED
ACCEPTABLE TO THE COMPANY FOR SUCH PURPOSE TO SELL

2


--------------------------------------------------------------------------------





ON THE GRANTEE’S BEHALF A WHOLE NUMBER OF SHARES FROM THOSE SHARES ISSUABLE TO
THE GRANTEE AS THE COMPANY DETERMINES TO BE APPROPRIATE TO GENERATE CASH
PROCEEDS SUFFICIENT TO SATISFY THE MINIMUM APPLICABLE TAX WITHHOLDING
OBLIGATION.  SUCH SHARES WILL BE SOLD ON THE DAY SUCH TAX WITHHOLDING OBLIGATION
ARISES (E.G., A VESTING DATE) OR AS SOON THEREAFTER AS PRACTICABLE.  THE GRANTEE
WILL BE RESPONSIBLE FOR ALL BROKER’S FEES AND OTHER COSTS OF SALE, AND THE
GRANTEE AGREES TO INDEMNIFY AND HOLD THE COMPANY HARMLESS FROM ANY LOSSES,
COSTS, DAMAGES, OR EXPENSES RELATING TO ANY SUCH SALE.  TO THE EXTENT THE
PROCEEDS OF SUCH SALE EXCEED THE GRANTEE’S MINIMUM TAX WITHHOLDING OBLIGATION,
THE COMPANY AGREES TO PAY SUCH EXCESS IN CASH TO THE GRANTEE.  THE GRANTEE
ACKNOWLEDGES THAT THE COMPANY OR ITS DESIGNEE IS UNDER NO OBLIGATION TO ARRANGE
FOR SUCH SALE AT ANY PARTICULAR PRICE, AND THAT THE PROCEEDS OF ANY SUCH SALE
MAY NOT BE SUFFICIENT TO SATISFY THE GRANTEE’S MINIMUM TAX WITHHOLDING
OBLIGATION.  ACCORDINGLY, THE GRANTEE AGREES TO PAY TO THE COMPANY OR ANY PARENT
OR SUBSIDIARY OF THE COMPANY AS SOON AS PRACTICABLE, INCLUDING THROUGH
ADDITIONAL PAYROLL WITHHOLDING, ANY AMOUNT OF THE TAX WITHHOLDING OBLIGATION
THAT IS NOT SATISFIED BY THE SALE OF SHARES DESCRIBED ABOVE.


(III)          BY CHECK, WIRE TRANSFER OR OTHER MEANS. AT ANY TIME NOT LESS THAN
FIVE (5) BUSINESS DAYS (OR SUCH FEWER NUMBER OF BUSINESS DAYS AS DETERMINED BY
THE ADMINISTRATOR) BEFORE ANY TAX WITHHOLDING OBLIGATION ARISES (E.G., A VESTING
DATE), THE GRANTEE MAY ELECT TO SATISFY THE GRANTEE’S TAX WITHHOLDING OBLIGATION
BY DELIVERING TO THE COMPANY AN AMOUNT THAT THE COMPANY DETERMINES IS SUFFICIENT
TO SATISFY THE TAX WITHHOLDING OBLIGATION BY (X) WIRE TRANSFER TO SUCH ACCOUNT
AS THE COMPANY MAY DIRECT, (Y) DELIVERY OF A CERTIFIED CHECK PAYABLE TO THE
COMPANY, OR (Z) SUCH OTHER MEANS AS SPECIFIED FROM TIME TO TIME BY THE
ADMINISTRATOR.


7.             ENTIRE AGREEMENT: GOVERNING LAW.  THE NOTICE, THE PLAN AND THIS
AGREEMENT CONSTITUTE THE ENTIRE AGREEMENT OF THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND SUPERSEDE IN THEIR ENTIRETY ALL PRIOR UNDERTAKINGS AND
AGREEMENTS OF THE COMPANY AND THE GRANTEE WITH RESPECT TO THE SUBJECT MATTER
HEREOF, AND MAY NOT BE MODIFIED ADVERSELY TO THE GRANTEE’S INTEREST EXCEPT BY
MEANS OF A WRITING SIGNED BY THE COMPANY AND THE GRANTEE.  THESE AGREEMENTS ARE
TO BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF CALIFORNIA WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW RULE THAT WOULD
CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE INTERNAL
LAWS OF THE STATE OF CALIFORNIA TO THE RIGHTS AND DUTIES OF THE PARTIES.  SHOULD
ANY PROVISION OF THE NOTICE OR THIS AGREEMENT BE DETERMINED TO BE ILLEGAL OR
UNENFORCEABLE, THE OTHER PROVISIONS SHALL NEVERTHELESS REMAIN EFFECTIVE AND
SHALL REMAIN ENFORCEABLE.


8.             CONSTRUCTION.  THE CAPTIONS USED IN THE NOTICE AND THIS AGREEMENT
ARE INSERTED FOR CONVENIENCE AND SHALL NOT BE DEEMED A PART OF THE AWARD FOR
CONSTRUCTION OR INTERPRETATION.  EXCEPT WHEN OTHERWISE INDICATED BY THE CONTEXT,
THE SINGULAR SHALL INCLUDE THE PLURAL AND THE PLURAL SHALL INCLUDE THE
SINGULAR.  USE OF THE TERM “OR” IS NOT INTENDED TO BE EXCLUSIVE, UNLESS THE
CONTEXT CLEARLY REQUIRES OTHERWISE.


9.             ADMINISTRATION AND INTERPRETATION.  ANY QUESTION OR DISPUTE
REGARDING THE ADMINISTRATION OR INTERPRETATION OF THE NOTICE, THE PLAN OR THIS
AGREEMENT SHALL BE SUBMITTED BY THE GRANTEE OR BY THE COMPANY TO THE
ADMINISTRATOR.  THE RESOLUTION OF SUCH QUESTION OR DISPUTE BY THE ADMINISTRATOR
SHALL BE FINAL AND BINDING ON ALL PERSONS.

3


--------------------------------------------------------------------------------





10.           VENUE.  THE PARTIES AGREE THAT ANY SUIT, ACTION, OR PROCEEDING
ARISING OUT OF OR RELATING TO THE NOTICE, THE PLAN OR THIS AGREEMENT SHALL BE
BROUGHT IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
CALIFORNIA (OR SHOULD SUCH COURT LACK JURISDICTION TO HEAR SUCH ACTION, SUIT OR
PROCEEDING, IN A CALIFORNIA STATE COURT IN THE COUNTY OF SANTA CLARA) AND THAT
THE PARTIES SHALL SUBMIT TO THE JURISDICTION OF SUCH COURT.  THE PARTIES
IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THE
PARTY MAY HAVE TO THE LAYING OF VENUE FOR ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN SUCH COURT.  IF ANY ONE OR MORE PROVISIONS OF THIS SECTION 10 SHALL
FOR ANY REASON BE HELD INVALID OR UNENFORCEABLE, IT IS THE SPECIFIC INTENT OF
THE PARTIES THAT SUCH PROVISIONS SHALL BE MODIFIED TO THE MINIMUM EXTENT
NECESSARY TO MAKE IT OR ITS APPLICATION VALID AND ENFORCEABLE.


11.           NOTICES.  ANY NOTICE REQUIRED OR PERMITTED HEREUNDER SHALL BE
GIVEN IN WRITING AND SHALL BE DEEMED EFFECTIVELY GIVEN UPON PERSONAL DELIVERY,
UPON DEPOSIT FOR DELIVERY BY AN INTERNATIONALLY RECOGNIZED EXPRESS MAIL COURIER
SERVICE OR UPON DEPOSIT IN THE UNITED STATES MAIL BY CERTIFIED MAIL (IF THE
PARTIES ARE WITHIN THE UNITED STATES), WITH POSTAGE AND FEES PREPAID, ADDRESSED
TO THE OTHER PARTY AT ITS ADDRESS AS SHOWN IN THESE INSTRUMENTS, OR TO SUCH
OTHER ADDRESS AS SUCH PARTY MAY DESIGNATE IN WRITING FROM TIME TO TIME TO THE
OTHER PARTY.


12.           AMENDMENT TO MEET THE REQUIREMENTS OF SECTION 409A.  THE GRANTEE
ACKNOWLEDGES THAT THE COMPANY, IN THE EXERCISE OF ITS SOLE DISCRETION AND
WITHOUT THE CONSENT OF THE GRANTEE, MAY AMEND OR MODIFY THIS AGREEMENT IN ANY
MANNER AND DELAY THE PAYMENT OF ANY AMOUNTS PAYABLE PURSUANT TO THIS AGREEMENT
TO THE MINIMUM EXTENT NECESSARY TO MEET THE REQUIREMENTS OF SECTION 409A OF THE
CODE AS AMPLIFIED BY ANY INTERNAL REVENUE SERVICE OR U.S. TREASURY DEPARTMENT
REGULATIONS OR GUIDANCE AS THE COMPANY DEEMS APPROPRIATE OR ADVISABLE.


END OF AGREEMENT

4


--------------------------------------------------------------------------------